SCHWAB, C. J.,
specially concurring.
I concur in the majority opinion, but not without misgivings as to whether or not it meets federal constitutional standards governing the rights of defendants in criminal cases. We normally think of overtime parking and parking in loading zones as minor infractions carrying penalties that may range from $1 to $10, or perhaps even $25. Nevertheless, the ordinance which we are here construing authorizes a substantial jail sentence for these “minor infractions.” I cannot help but wonder what our decision would have been *335in these eases if the defendants had been sentenced to 60 days in jail for these “heinous crimes.” The fact that these cases reached this conrt -illustrates the problems created by treating traffic offenses, at least this type of traffic offense, as crimes and labeling the offenders criminals.